Title: To Thomas Jefferson from George Divers, 6 June 1807
From: Divers, George
To: Jefferson, Thomas


                        
                            Dr 
                        sir
                     
                            Farmington 6th. June 1807
                        
                        I have received your favor incloseing a letter from Richd. Barry, an answer to which I have taken the liberty
                            of incloseing herewith and must ask the favor of you to forward it to him,
                        On the subject on which I consulted you when you were here I have much to say so that I believe that business
                            must lay over ’til you come home and I can have a personal interview wth. you—It has always appear’d to me that both the
                            funds and the institution had better be placed under the power of the legislature, my present impression is to make an
                            equal division of my Esta. between my Wife and my brother Thos. for their support during their lives or to the longest
                            liver of them, Here some difficulty occurs. to prevent waste of any kind on any part of the property, or a transfer of any
                            part of the life esta. and that no part of it shall be subject to the payment of Debts which may be contracted by either
                            of them, excepting only the annual profits made on the estate, which I know to be abundantly sufficient to support them in
                            great comfort, even under those restrictions—After the death of my Wife and Brother, it is my wish that Commissioners be
                            appointed by the Court to make an Inventory of all the Estate of whatever kind or sort that may remain, valuing the
                            property as it would then sell on one two and three years credit, and that the whole shall be applied as a fund for the
                            support of the institution I mentioned to you, provided, That an equal quota at three annual instalments be furnished by
                            the State of Virginia and applied to the same object, or that the same be done by private Contributions, In the case both
                            should fail, another difficulty arrises with me, I have long reflected on this subject and can see no way in which the
                            fruits of my labour can be better applied, (after those that are the dearest to me can have no further use for it) than to
                            the object now contemplated, I thought therefore of making some provision in my Will in case the State of V. or private
                            individuals should not contribute a like sum which I leave for the above object within a limited time; but am at a loss
                            what to do, more than to promise to try to keep myself alive until I can get the aid of your reflections and better
                            judgment in this business—
                        My Health is greatly better than it was when I had the pleasure of seeing you last, I very much wish to go to
                            the Springs but as the time approaches for me to set out many obstacles to my going seem to present themselves, With
                            sincere regard
                  I am yr friend
                        
                            George Divers
                     
                        
                        
                            P.S. We had peas on the 17th. May 14 days later than last year, you had strawberries 10 days before us
                                we get ours from the fields having none yet in the garden.
                        
                    